COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-13-00586-CV
Trial Court Cause
Number:                    22612
Style:                     Mary Ann Orr and Charlotte Orr
                           v Lucy Ann Walker
                    *
Date motion filed :        July 8, 2014
Type of motion:            Motion for Extension of Time to File Motion for Rehearing
Party filing motion:       Mary Ann Orr and Charlotte Orr
Document to be filed:      Motion for Rehearing

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                            June 20, 2014
         Number of previous extensions granted:        0
         Date Requested:                               August 4, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: July 21, 2014
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Laura Carter Higley
                          Acting individually           Acting for the Court

Panel consists of

Date: July 10, 2014